Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.
Applicant argues, page 8,
First, the combination of Suzuki and Krock fails to teach or suggest a driver of a server to
determine a duration D corresponding to a difference between T2a at which a payload is returned by an application invoked by the driver as identified in a packet and T2 at which the packet is received. …  Nowhere does Suzuki ever contemplate that the processing time is in relation to an application on a server, let alone one of a plurality of applications to which access is provided by a driver on the server and identified by a packet to process such a packet.

The examiner respectfully disagrees. Suzuki clearly discloses, [0097-98][0101], [0106-0110], figs. 3-4, one of the applications is round trip delay measurement. The measurement packet reception unit, the processing time specification unit, the return packet generation unit and the return packet transmission unit in the second device are part of the server of the application (delay measurement). The processing time duration (corresponding to a difference between T2a at which a payload is returned by an application invoked by the driver as identified in a packet and T2 at which the packet is received) is specified by the processing time specification unit which is directly related to (or part of ) the application. The function are realized by an application program or a driver, from multiple application programs (as another program program). [0146], the measurement packet used for calculating a round trip delay time identifies or triggers the delay measurement application.
Applicant argues, 9
Second, the combination of Suzuki and Krock fails to teach or suggest a device to
determine a round-trip network time for an application on a server in accordance with T3 - Tl -D from the application processing the a packet. …  As an initial matter, Suzuki
and Krock fail to combine to teach or suggest the duration D from an application processing the packet for at least the reasons discussed above.

The examiner respectfully disagrees. As discussed above, Suzuki clearly discloses, [0097-98][0101], [0106-0110], figs. 3-4 and 10, [0041][0065], the duration D is determined from an application that processes the packet; the application is round trip delay measurement. Therefore, Suzuki and Krock teaches a device to determine a round-trip network time for an application on a server in accordance with T3 - Tl -D from the application processing the  packet.
	The rejection of the claims 1-2, 4-10, 12-18 and 20 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-13, 15-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20170353372) in view of Krock (US 9723091).
Regarding claim 1, Suzuki discloses a method, comprising: 
incorporating, by a device intermediary between a client device and a server (fig. 1), a token to a first packet at a time T1; the server comprising a driver to provide the client device access to at least one of a plurality of applications of the server, the first packet identifying an application of the plurality of applications to be accessed by the client device ([0097-98][0101], [0106-0110], figs. 3-4 and 10,  one of the applications is round trip delay measurement. The measurement packet reception unit, the processing time specification unit, the return packet generation unit and the return packet transmission unit are part of the server of the application (delay measurement) or the driver of the server. The function are realized by an application program or a driver, from multiple application programs (as another program program), application program or driver executes on the OS or server.  [0146], the measurement packet used for calculating a round trip delay time identifies or revokes the delay measurement application. Note: a driver is a software component that lets the operating system and a device communicate with each other);
sending, by the device, the first packet to the server (figs. 2-4 and 10, [0065], the transmission unit, sending a packet  at time ts, the measurement packet includes a token), to cause 
the driver of the server to receive the token in the first packet at a time T2 and to invoke the application identified in the first packet (figs 3-4, 10, [0065], the receiving unit or driver of the server receives the packet including the token at time tr; [0146], the measurement packet used for calculating a round trip delay time identifies or (upon receiving the first packet) revokes the delay measurement application), 
the application of the server to generate a payload based at least on the first packet and to return the payload to the driver at time T2a, and the driver to determine, responsive to the token, a duration D corresponding to a difference between T2a and T2 from the application processing the first packet (figs. 3-4, 10, [0041][0065] [0097], steps S3, S4, the second communication device (or application of the device) generates a packet that represents a return packet of the measurement packet, that includes information relating to the processing time, and that has the same packet size as the measurement packet (step S4), specifies or determines  information relating to a processing time indicating the duration from the time point at which the measurement packet is received (at time tr) to a return time point at which a return packet of the measurement packet thereof is transmitted (step S3, at time tr_now; D=Tr=tr_now-tr),  and 
send a second packet including the payload and the duration D to the device (fig. 4, step S4-S5); 
receiving, by the device from the server, the second packet with the payload at a time T3 (fig3-4, 10, step S6, receives the return packet at time ts_now); and 
determining, by the device, a round-trip network time for the application on the server according toT3 -T1 –D (fig3-4, 10, [0041][0065], the first communication device 110 is able to obtain a round-trip delay time by subtracting the duration Tr from the duration Ts (ts_now-ts-Tr)).
Suzuki discloses, fig. 5, [0046], node 110 may communicate with other nodes (node 120 which can be a server) via a network 130, the network may contain relay devices other than the nodes 110 and 120, which implies the relay device can be an intermediate device and the relay device can perform the function of the first device or device 110. Although as examiner pointed out this is implied in Suzuki, it is not specifically disclosed. However, this feature would have been obvious as shown by Krock. To further clarify this, Krock discloses the device is an intermediate point between a server and a client device (Krock, fig. 1, col. 4, this network 115 can be a LAN or WAN, which is between the client and the server/the second device).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of computing round-trip network time as given by Suzuki with the teachings of connecting the client and server via a network given by Krock. The motivation for doing so would have been to the communication between the client and the server (Krock, abstract and background sections).    
	Claims 9 and 17 are rejected same as claim 1 noting that Suzuki discloses a processor and computer storage media. 

	
Regarding claim 2, Suzuki and Krock disclose the method of claim 1, further comprising: receiving, by the device, the first packet from the client device; and recording, by the device, the time T1 (Suzuki, figs 3-4, 10, [0065], the receiving unit or driver of the server receives the packet including the token at time tr;  Krock, col. 7, sending a request message to the network 115, that is, network 115 receives a packet from the client. Remoting server sends back a response implies that the network 115 received the packet and forwarded to the server). The motivation of the combination is same as in claim 1.
Claims 10 and 18 are rejected same as claim 2.

Regarding claim 4, Suzuki and Krock disclose the method of claim 1, wherein the payload is in javascript object notation (JSON) format (Krock; [0046], the JSON formatted payload). The motivation of the combination is same as in claim 1.
	Claim 12 is rejected same as claim 4.

Regarding claim 5, Suzuki and Krock disclose the method of claim 1, comprising receiving, by the device, the second packet in an insights virtual channel (VC) established between the client device and the server (Krock, the network 115 can be an ATM network, it is well known that ATM supports virtual channel between two end points, or the client and the server). The motivation of the combination is same as in claim 1.
Claims 13 and 20 are rejected same as claim 5.

Regarding claim 7, Suzuki and Krock disclose the method of claim 1, further comprising: incorporating, by the device, an identification of the device in the first packet (Suzuki, [0092]; Krock, col. 9, lines 20-30, the first packet includes the address of the device); and determining, by the device, the round-trip network time if the second packet includes the identification of the device (Suzuki, [0094], an IEEE 802.11 packet usually includes a destination node address or identification. In this case, it is the identification of the device that sent the first packet; Krock, [0094], look up information including the address of device in order to generate return packets and calculating the round trip delay). The motivation of the combination is same as in claim 1.
	Claim 15 is rejected same as claim 7.

Regarding claim 8, Suzuki and Krock disclose the method of claim 7, further comprising: receiving, by the device, a third packet from the server; and bypassing a determination of the round-trip network time according to the third packet, if the identification of the device is absent in the third packet (Suzuki, fig. 10, the noted transmit time, T1, and the processing duration are subtracted from the noted receive time of the response to generate the round-trip time, T3-T1-D. Here, if the third packet is not destined/addressed to the device, the third packet is not a response, therefor, T3 (ts_now) is not available, and unable to determine the round-trip network time). 
	Claim 16 is rejected same as claim 8.

Regarding claim 21, Suzuki and Krock disclose the method of claim 1, wherein the first packet identifies the application to be accessed by the client device in a remote desktop session established between the client device and the device (Suzuki, figs. 3-4, 10, [0146], receiving, at a first reception time point, a first packet (measurement packet) used for calculating a round-trip delay time; the round-trip delay measurement is the application, accessed by a second device or desktop, there is a connection established between the first and second devices).
Claims 22-23 are rejected same as claim 21.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Krock further in view of Cheng (US 20160345347).
Regarding claim 6, Suzuki and Krock disclose the method of claim 5, the payload in the second packet comprises uncompressed data (Krock; [0046], the uncompressed size of the JSON formatted payload).
Suzuki does not explicitly disclose the insights VC is non-interleaved with other VCs established between the client device and the server.
Cheng discloses the insights VC is non-interleaved with other VCs established between the client device and the server (Cheng, [0070], samples modulated onto VC0, VC1 and VC2, respectively, for an OFDM symbol k. The modulated PUSCH samples are then concatenated without interleaving. That is, one VC is not interleaved with other VCs).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Suzuki with the teachings given by Cheng. The motivation for doing so would have been to increase capacity by efficiently multiplexing different VCs (Cheng, [0003])
Claim 14 is rejected same as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474